Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 3/23/2020.
	Claims 1-15 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/7/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments filed in the amendment filed 3/7/2022, have been fully considered but are moot based on new grounds of rejection. The reasons set forth below


Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 & 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US Pub # 2018/0218545) in view of Anderson et al (US Pub # 2016/0171767) and in view of OHTA et al (US Pub # 2010/0225583).
	
As per claim 1, Garcia discloses an augmented reality (AR) information transmission system (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), comprising: 
a first AR device, including a first directivity receiver, wherein the first directivity receiver receives a signal from a specific direction (Garcia: [0059 - 0060]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102 & The AR application 210 can use the received location data to determine the spatial position of the hardware controller”),
a first wireless information transmission device (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), comprising: 
a first directivity transmitter  (Garcia: [0060]: “the hardware controller 112 can transmit location data to the head-mounted viewing device 102 that identifies the location of the hardware controller. The location data can include data gathered by the hardware controller 112, such as data gathered by a GPS component, gyroscope, etc. The AR application 210 can use the received location data to determine the spatial position of the hardware controller.”); and 
a first processor, coupled to the first directivity transmitter (Garcia: [Fig 2]: “discloses device with AR application and processor coupled to the transmitter.”), and configured to: 
control the first directivity transmitter to send the first wireless signal toward a one first designated direction (Garcia: [059 & 0075]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102. For example, the AR application 210 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102 & the sensors 202 can capture an infrared signal transmitted by the IR LED. The location determination module 306 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102.”);
wherein in response to the specific direction of the first AR device is aligned with the first designated direction of the first directivity transmitter, the first AR device displays the first AR information based on receiving the first wireless signal  (Garcia: [0080]: “The virtual content alignment module 308 can further adjust the presentation position and presentation size of the virtual content based on user input. For example, the user 106 can utilize the hardware controller 112 to provide inputs indicating a direction in which the virtual content should be adjusted to properly align the virtual content with a physical object 104”).
Garcia does not explicitly teaches conversion of AR information.
obtain a first AR information and convert the first AR information into a first wireless signal (Anderson: [0091]: “an apparatus to facilitate dynamic rendering of non-visual marker-based augmented reality experiences on computing devices, comprising: detection/reception logic to detect non-visual data, wherein the non-visual data is captured via one or more capturing/sensing components; augmented reality coordination logic to map the non-visual data with one or more augmented reality items to generate a first augmented reality experience, wherein the non-visual data is converted into one or more non-visual markers based on the one or more augmented reality items and one or more contexts;.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Garcia in view of Anderson to figure out the conversion of AR data.  One would be motivated to do so because this technique advantageously allows to facilitate the augmented data on the computing devices (Anderson: [0059]).
Modified Garcia does not explicitly teaches the deviation of the direction.
Ohta however discloses wherein in response to the first AR information is displayed on the first AR device, the first AR device stops displaying the first AR information by deviating the specific direction of the first AR device from the first designated direction of the first directivity transmitter (Ohta: [0275]: “when the virtual plane coordinate point lies outside the given area Ar, the direction of the input device 8 deviates from the screen of the television 2, i.e., the position at which the input device 8 points is not on the screen. Therefore, according to the camera direction control process, the user can move the display range by performing such an operation as to cause the direction of the input device 8 to deviate from the screen of the television 2 (see FIG. 21).”).

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Garcia in view of Anderson to figure out the deviation in the direction of AR data.  One would be motivated to do so because this technique advantageously allows user to move the display range (Ohta: [0275]).

Claim 9 is rejected based on rational provided for claim 1 rejection.

As per claim 2, Garcia/Anderson/Ohta/Ohta discloses the AR information transmission system (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), according to claim 1, further comprising a first AR device, comprising: 
a first directivity receiver for receiving a signal from a first specific direction; a first display; and a third processor, coupled to the first directivity receiver and the first display (Garcia: [Fig 1 & Fig 2]: “discloses device with AR application and processor coupled to the transmitter.”), and configured to: 
Garcia does not explicitly teaches conversion of AR information.
in response to determining that the first directivity receiver receives the first wireless signal, convert the first wireless signal into the first AR information and control the first display to display the first AR information  (Anderson: [0091]: “an apparatus to facilitate dynamic rendering of non-visual marker-based augmented reality experiences on computing devices, comprising: detection/reception logic to detect non-visual data, wherein the non-visual data is captured via one or more capturing/sensing components; augmented reality coordination logic to map the non-visual data with one or more augmented reality items to generate a first augmented reality experience, wherein the non-visual data is converted into one or more non-visual markers based on the one or more augmented reality items and one or more contexts;.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Garcia in view of Anderson to figure out the conversion of AR data.  One would be motivated to do so because this technique advantageously allows to facilitate the augmented data on the computing devices (Greene: [0059]).
As per claim 3, Garcia/Anderson/Ohta discloses the AR information transmission system  (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), according to claim 2 , wherein the third processor of the first AR device is further configured to: 
in response to determining that the first directivity receiver no longer receives the first wireless signal, control the first display to stop displaying the first AR information  (Garcia: [0059]: “hardware controller 112 in relation to the head-mounted viewing device 102. For example, the AR application 210 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102.”).
As per claim 4, Garcia/Anderson/Ohta discloses the AR information transmission system  (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), according to claim 2, further comprising a second wireless information transmission device, comprising: 
a second directivity transmitter; and a second processor, coupled to the second directivity transmitter (Garcia: [Fig 1 & Fig 2]: “discloses device with AR application and processor coupled to the transmitter.”) and configured to: 
and control the second directivity transmitter to send the second wireless signal toward at least one second designated direction (Garcia: [059 & 0075]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102. For example, the AR application 210 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102 & the sensors 202 can capture an infrared signal transmitted by the IR LED. The location determination module 306 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102.”);
Garcia does not explicitly teaches conversion of AR information.
Anderson however discloses  obtain a second AR information and convert the second AR information into a second wireless signal   (Anderson: [0101]: “a method for facilitating dynamic rendering of non-visual marker-based augmented reality experiences on computing devices, comprising: detecting non-visual data, wherein the non-visual data is captured via one or more capturing/sensing components of a computing device; mapping the non-visual data with one or more augmented reality items to generate a first augmented reality experience, wherein the non-visual data is converted into one or more non-visual markers based on the one or more augmented reality items and one or more contexts; and rendering the first augmented reality experience based on the one or more non-visual markers.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Garcia in view of Anderson to figure out the conversion of AR data.  One would be motivated to do so because this technique advantageously allows to facilitate the augmented data on the computing devices (Greene: [0059]).
As per claim 5, Garcia/Anderson/Ohta discloses the AR information transmission system   (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”),according to claim 4, wherein the third processor of the first AR device is configured to: 
Garcia does not explicitly teaches conversion of AR information.
Anderson however discloses in response to determining that the first directivity receiver receives the second wireless signal, convert the second wireless signal into the second AR information and control the first display to display the second AR information (Anderson: [0115]: “detecting non-visual data, wherein the non-visual data is captured via one or more capturing/sensing components of a computing device; mapping the non-visual data with one or more augmented reality items to generate a first augmented reality experience, wherein the non-visual data is converted into one or more non-visual markers based on the one or more augmented reality items and one or more contexts; and rendering the first augmented reality experience based on the one or more non-visual markers..”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Garcia in view of Anderson to figure out the conversion of AR data.  One would be motivated to do so because this technique advantageously allows to facilitate the augmented data on the computing devices (Greene: [0059]).
As per claim 7, Garcia/Anderson/Ohta discloses the AR information transmission system  (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), according to claim 2, further comprising: a second AR device, the second AR device comprising: 
a second directivity receiver for receiving a signal from a second specific direction; a second display; and a fourth processor, coupled to the second directivity receiver and the second display  (Garcia: [0060]: “the hardware controller 112 can transmit location data to the head-mounted viewing device 102 that identifies the location of the hardware controller. The location data can include data gathered by the hardware controller 112, such as data gathered by a GPS component, gyroscope, etc. The AR application 210 can use the received location data to determine the spatial position of the hardware controller.”); and (Garcia: [Fig 2]: “discloses device with AR application and processor coupled to the transmitter.”), and configured to: 
and control the second display to display the first AR information (Garcia: [059 & 0075]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102. For example, the AR application 210 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102 & the sensors 202 can capture an infrared signal transmitted by the IR LED. The location determination module 306 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102.”);
Garcia does not explicitly teaches conversion of AR information.
in response to determining that the second directivity receiver receives the first wireless signal, convert the first wireless signal into the first AR information (Anderson: [0101]: “a method for facilitating dynamic rendering of non-visual marker-based augmented reality experiences on computing devices, comprising: detecting non-visual data, wherein the non-visual data is captured via one or more capturing/sensing components of a computing device; mapping the non-visual data with one or more augmented reality items to generate a first augmented reality experience, wherein the non-visual data is converted into one or more non-visual markers based on the one or more augmented reality items and one or more contexts; and rendering the first augmented reality experience based on the one or more non-visual markers..”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Garcia in view of Anderson to figure out the conversion of AR data.  One would be motivated to do so because this technique advantageously allows to facilitate the augmented data on the computing devices (Greene: [0059]).
As per claim 8, Garcia/Anderson/Ohta discloses the AR information transmission system  (Garcia: [0059]: “sensors 202 can capture signals transmitted by the hardware controller 112 (e.g., Infrared LED, wireless signal, etc.) and the AR application 210 can utilize the signal to determine the spatial location of the hardware controller 112 in relation to the head-mounted viewing device 102.”), according to claim 2, wherein the first AR device comprises a pair of AR glasses, and the first directivity receiver is disposed on a front side of the pair of AR glasses, and the first specific direction is a front of the pair of AR glasses  (Garcia: [023 & 0075]: “the display of the head-mounted viewing device 102 may be transparent or semi-transparent, such as in lenses of wearable computing glasses or the visor or a face shield of a helmet. sensors 202 can capture an infrared signal transmitted by the IR LED & The location determination module 306 can utilize a signal strength and angle at which the signal was received to determine a relative distance and direction of the hardware controller 112 in relation to the head-mounted viewing device 102.”),

Claims 10-15 are rejected based on rationale provided for claims rejections of 2-5 & 7-8.
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 is a dependent of claims 4 so all independent claims are to include the limitations of claims 6 and 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449